TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00256-CV



                           In re Lonestar Soccer Club of Austin, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Lonestar Soccer Club of Austin, Inc. and Real Party in Interest Sean Bubb

have filed a joint motion requesting that this original proceeding be dismissed. See Tex. R. App. P.

42.1(a)(1). We grant the motion and dismiss the petition for writ of mandamus.



                                              __________________________________________

                                              Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Filed: May 31, 2012